      Case 1:19-cv-11271-DLC Document 13 Filed 04/14/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 THURMAN TURNER,                         :
                                         :
                          Plaintiff,     :           19cv11271 (DLC)
                -v-                      :
                                         :                 ORDER
 CITY OF NEW YORK, JOHN DOE, AND         :
 RICHARD ROE                             :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     Plaintiff filed this § 1983 action on December 9, 2019.          On

December 13, plaintiff made a filing using the ECF event for an

acknowledgement of service.     The underlying document, however,

was not an acknowledgement of service, but a summons.         On

January 16, 2020, the plaintiff filed a letter asserting that

the defendant City of New York was in default.        By an Order of

January 17, plaintiff was directed to file proof of service

compliant with the Federal Rules of Civil Procedure.         See Fed.

R. Civ. P. 4(l).   No such proof of service has been filed.

     On January 21, 2020, defense counsel filed a letter

indicating that plaintiff had not provided a § 160.50 release,

as required by local rule.     See L.R. 83.10(1) (“At the same time

that plaintiff serves the complaint, plaintiff must serve on the

City the release annexed as Exhibit A (‘§ 160.50 Release’) for

sealed arrest records for the arrest that is the subject of the
      Case 1:19-cv-11271-DLC Document 13 Filed 04/14/20 Page 2 of 3



complaint, and for a list of all prior arrests.”).         According to

the January 21 letter, the parties had conferred and plaintiff’s

counsel agreed to provide the § 160.50 release by January 31.

The City’s answer would then be due sixty days from receipt of

the § 160.50 release.     See L.R. 83.10(3).

    If the § 160.50 release was served on January 31, then the

City’s answer would have been due on March 31.        But no answer

has yet been filed.     On April 10, the parties filed a joint

letter seeking a ninety day stay of the case.        It is hereby

    ORDERED that plaintiff’s counsel shall, by April 17, 2020,

file proof of service compliant with the Federal Rules of Civil

Procedure.   Failure to do so may result in dismissal of this

action without prejudice.

    IT IS FURTHER ORDERED that plaintiff’s counsel shall, by

April 17, 2020, file a letter on ECF indicating whether a §

160.50 release conforming to Local Rule 83.10 has been served,

and if so on what date it was served.       The parties’ April 10

request for a stay will be evaluated after receipt of this

letter.

    IT IS FURTHER ORDERED that the plaintiff’s April 17 letter

shall confirm that the plaintiff either (1) does not seek

compensation “for any physical or mental injury caused by the

conduct alleged in the complaint other than ‘garden variety’

emotional distress” or (2) has served on the City the medical


                                    2
         Case 1:19-cv-11271-DLC Document 13 Filed 04/14/20 Page 3 of 3



release required by local rule.         See L.R. 83.10(1)(b).      If such

a release was served, the plaintiff shall identify the date on

which it was served on the City.



Dated:       New York, New York
             April 14, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       3
